DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Response to Amendment
Amendment, filed on 9/16/2021 has been considered and entered.
Claims 1, 10 and 19 are amended. 
Allowable Subject Matter
	Claims 1-6, 9-10, 14-23 are allowed over the prior art of record.
                  Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 10 and 19, the prior art of record neither shows nor suggests an apparatus/ information handling system comprising all the limitations set forth in claims 1, 10 and 19, particularly comprising the limitations of an isolation block positioned in direct contact with the first surface, wherein the light guide film comprises a cutout to allow the isolation block to directly contact the first surface, along with other cited limitations.
	
Claims 2-6, 9, 14-18, 20-23 are allowed being dependent on allowed base claims.


  
 Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875